--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


2018 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


This 2018 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (this “Agreement”) is
entered into as of this 31st day of August 2018, by and between Carolina Trust
Bank (the “Bank”), a North Carolina banking corporation and wholly owned
subsidiary of Carolina Trust Bancshares, Inc. (the “Company”), and Edwin E.
Laws, Chief Financial Officer of the Bank (the “Executive”).


WHEREAS, the Executive has contributed substantially to the success of the Bank
and the Bank desires that the Executive continue in its employ,


WHEREAS, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive supplemental retirement benefits payable from the
Bank’s general assets,


WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
currently exists or, to the best knowledge of the Bank, is contemplated insofar
as the Bank is concerned, and


WHEREAS, the parties hereto intend this Agreement to be an unfunded arrangement
maintained primarily to provide supplemental retirement benefits for the
Executive (who is a key employee and member of a select group of management),
and to be considered a top hat plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Executive is fully
advised of the Bank’s financial status.


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.


ARTICLE 1 DEFINITIONS


1.1         “Account Balance” means the amount accrued by the Bank in an
unfunded bookkeeping account for the Executive which amount shall be equal to a
one-time initial contribution of seventy thousand two hundred ninety-eight
dollars and 0/100 cents ($70,298.00) plus any additional amounts determined by
the Bank in its sole discretion no later than the last day of the taxable year
immediately preceding the year in which such additional amounts are accrued on
the Bank’s books, and annually credited with earnings at a rate approved by the
Bank’s Compensation Committee at the end of the calendar year immediately
preceding the Effective Date (as defined below) of this Agreement, or such other
rate as the Plan Administrator shall determine in its sole discretion, from time
to time.


1.2         “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.


1.3         “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.


1

--------------------------------------------------------------------------------

1.4         “Change in Control” shall mean the occurrence of any one of the
following events, provided, for avoidance of doubt, that such occurrence must
also constitute a “change in control event” within the meaning of Treasury
Regulation § 1.409A-3(i)(5):


(a)         Change in ownership: any one person, or more than one person acting
as a group, accumulates ownership of the Company’s or the Bank’s common stock
constituting more than fifty percent (50%) of the total fair market value or
total voting power of the Company’s or the Bank’s common stock, or


(b)         Change in effective control: (x) any one person or more than one
person acting as a group acquires within a twelve (12)-month period ownership of
the Company’s or the Bank’s common stock possessing thirty percent (30%) or more
of the total voting power of the Company or the Bank, as the case may be, or (y)
a majority of the Company’s or the Bank’s board of directors is replaced during
any twelve (12)-month period by directors whose appointment or election is not
endorsed in advance by a majority of the Company’s or Bank’s board of directors,
or


(c)         Change in ownership of a substantial portion of assets: any one
person or more than one person acting as a group acquires (or has acquired in
the twelve (12)-month period ending with the last acquisition by such person or
group) from the Company or the Bank, as the case may be, assets having a total
gross fair market value equal to or exceeding forty percent (40%) of the total
gross fair market value of all of the Company’s or the Bank’s assets immediately
before the acquisition or acquisitions.  For this purpose, gross fair market
value means the value of the Company’s or the Bank’s assets, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with the assets.


1.5         “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued by the Department
of the Treasury pursuant thereto.


1.6         “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least twelve (12) months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under a disability insurance plan of the Bank or the Company. 
Medical determination of disability will be made by the Plan Administrator in
its sole discretion.  Upon reasonable request by the Plan Administrator,
Executive will submit himself to an examination by a physician selected and paid
by the Bank for purposes of determining whether a Disability exists, and
Executive will authorize the disclosure of the results of such examination by
the physician to the Plan Administrator.


1.7         “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause.


1.8         “Effective Date” means September 1, 2018.


1.9         “Normal Retirement Age” means age 65.


1.10       “Plan Administrator” or “Administrator” means the plan administrator
described in Article 7.


1.11       “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.


1.12       “Section 409A” means Section 409A of the Code, the regulations and
guidance promulgated by the Department of the Treasury thereunder, and any state
law of similar effect.


2

--------------------------------------------------------------------------------

1.13       “Separation from Service” or “Separates from Service” means
separation from service as defined in Section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury, including termination for any reason of the Executive’s service as an
executive and independent contractor to the Bank and any member of a controlled
group, as defined in Section 414 of the Code, other than because of a leave of
absence approved by the Bank or the Executive’s death. For purposes of this
Agreement, the Bank shall have sole discretion to determine any question as to
the employment status of the Executive or the date of the Executive’s Separation
from Service. In determining whether a Separation from Service for purposes of
this Agreement has occurred, service on the board of directors of the Bank or
the Company shall be disregarded to the extent allowed pursuant to Section 409A.


1.14       “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank or
between the Executive and the Company.  If the Executive is not a party to a
then-effective severance or employment agreement containing a definition of
termination with cause, Termination with Cause means the Bank terminates the
Executive’s employment because of:


(a)          Executive’s substantial failure to perform or material neglect of
the material duties of his employment with the Employer, or


(b)          the conviction of Executive of, or the guilty or nolo contendere
plea of Executive with respect to, any crime or offense involving property of
the Bank (other than a de minimis offense) or involving moral turpitude, or


(c)          the conviction of Executive of, or the guilty or nolo contendere
plea of Executive with respect to, or any crime or offense (A) constituting a
felony, or (B) which has a material adverse impact on the Bank’s reputation or
financial condition, or


(d)          the breach by Executive of any material provision of Executive’s
employment agreement with the Employer, or


(e)          Executive’s dishonesty in connection with the Bank or appropriating
assets or opportunities of the Bank for his own benefit, or


(f)          violation of a generally recognized lawful material policy of the
Bank, of which Executive is provided a copy or is otherwise made aware, (after
written notice thereof and a reasonable opportunity to cure if the event the
violation is an issue which reasonably is curable), or


(g)          removal of the Executive from office or permanent prohibition of
the Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or


(h)          the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Employer, under the Employer’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees.


3

--------------------------------------------------------------------------------

1.15       “Vested Account Balance” means:


(a)          that portion of the Executive’s Account Balance that has vested in
accordance with the following schedule: twenty percent (20%) of the Executive’s
Account Balance shall vest on the first anniversary of the Effective Date and
the remaining eighty percent (80%) shall vest at a rate of twenty percent (20%)
per year for the next four (4) years commencing with the year following the
first anniversary of the Effective Date, or


(b)          in the event of: (i) a Change in Control before the Executive
attains Normal Retirement Age and before the Executive Separates from Service,
(ii) the Executive’s Separation from Service due to Disability before Normal
Retirement Age, or (iii) the Executive’s death before Separation from Service,
the Executive’s full Account Balance without regard to the vesting schedule set
forth in section 1.15(a).


Any portion of the Executive’s Account Balance that is not vested upon the
Executive’s Separation from Service shall be forfeited. For the avoidance of
doubt, any portion the Executive’s Account Balance that is forfeited in
accordance with the previous sentence shall not form any part of the Executive’s
Vested Account Balance.


ARTICLE 2 LIFETIME BENEFITS


2.1          Normal Retirement. Unless Separation from Service or a Change in
Control occurs before Normal Retirement Age, when the Executive Separates from
Service after the Executive attains Normal Retirement Age the Bank shall pay to
the Executive the benefit described in this section 2.1 instead of any other
benefit under this Agreement.


2.1.1      Amount of benefit. The benefit under this section 2.1 is calculated
as the amount that fully amortizes the Vested Account Balance existing on the
date the Executive Separates from Service, amortizing that Vested Account
Balance over the number of years elected by the Executive on the Election Form
attached hereto as Appendix A (the “Election Form”) and taking into account
interest between the date of the Executive’s Separation from Service and the
date full payment is made to the Executive under this section 2.1 at the rate or
rates established by the Plan Administrator.


2.1.2      Payment of benefit. The Bank shall pay the benefit under this section
2.1 to the Executive either as a single lump sum or as an up to fifteen (15)
year certain annuity, as elected by the Executive on the Election Form beginning
with the first day of the Plan Year immediately following the Plan Year in which
the Executive Separates from Service, provided that if the Executive is a
“specified employee” (as defined in Section 409A), the Bank shall pay or
commence paying the benefit under this section 2.1 to the Executive as elected
on the Election Form on the first day of each Plan Year beginning with the later
of: (x) the first day of the Plan Year immediately following the Plan Year in
which the Executive Separates from Service, or (y) the seventh month after the
month in which the Executive’s Separation from Service occurs.


2.2         Early Termination Benefit. Unless the Executive shall have received
the benefit under section 2.4 after a Change in Control, upon Early Termination
the Bank shall pay to the Executive the benefit described in this section 2.2
instead of any other benefit under this Agreement.


2.2.1      Amount of benefit. The benefit under this section 2.2 is calculated
as the amount that fully amortizes the Vested Account Balance existing at the
end of the month immediately before the month in which Early Termination occurs,
amortizing that Vested Account Balance over ten (10) years and taking into
account interest between the date of the Executive’s Early Termination and the
date full payment is made to the Executive under this section 2.2 at the rate or
rates established by the Plan Administrator.


4

--------------------------------------------------------------------------------

2.2.2      Payment of benefit. The Bank shall pay the benefit under this section
2.2 to the Executive in ten (10) equal annual installments on the first day of
each Plan Year beginning with the first day of the Plan Year immediately
following the Plan Year in which the Executive attains Normal Retirement Age,
provided that if the Executive is a “specified employee” (as defined in Section
409A), the Bank shall pay the benefit under this section 2.2 to the Executive in
ten (10) equal annual installments on the first day of each Plan Year beginning
with the later of: (x) the first day of the Plan Year immediately following the
Plan Year in which the Executive attains Normal Retirement Age, or (y) the
seventh month after the month in which the Executive’s Separation from Service
occurs.


2.3         Disability Benefit. Unless the Executive shall have received the
benefit under section 2.4 after a Change in Control, upon Separation from
Service due to the Executive’s Disability before Normal Retirement Age the Bank
shall pay to the Executive the benefit described in this section 2.3 instead of
any other benefit under this Agreement.


2.3.1          Amount of benefit. The benefit under this section 2.3 is
calculated as the amount that fully amortizes the Vested Account Balance
existing at the end of the month immediately before the month in which
Separation from Service due to the Executive’s Disability occurs, amortizing
that Vested Account Balance over ten (10) years and taking into account interest
between the date of the Executive’s Separation from Service due to Disability
and the date full payment is made to the Executive under this section 2.3 at the
rate or rates established by the Plan Administrator.


2.3.2      Payment of benefit. The Bank shall pay the benefit under this section
2.3 to the Executive in ten (10) equal annual installments on the first day of
each Plan Year beginning with the first day of the Plan Year immediately
following the Plan Year in which the Executive attains Normal Retirement Age,
provided that if the Executive is a “specified employee” (as defined in Section
409A), the Bank shall pay the benefit under this section 2.3 to the Executive in
ten (10) equal annual installments on the first day of each Plan Year beginning
with the later of: (x) the first day of the Plan Year immediately following the
Plan Year in which the Executive attains Normal Retirement Age, or (y) the
seventh month after the month in which the Executive’s Separation from Service
occurs.


2.4         Change in Control. If a Change in Control occurs both before Normal
Retirement Age and before Separation from Service, the Bank shall pay to the
Executive the benefit described in this section 2.4 instead of any other benefit
under this Agreement.


2.4.1      Amount of benefit. The benefit under this section 2.4 is the Vested
Account Balance on the date the Change in Control occurs.


2.4.2      Payment of benefit. Within ten (10) days immediately following the
Change in Control, the Bank shall pay the benefit under this section 2.4 to the
Executive in a single lump sum.


2.5         Lump-Sum Payout of Remaining Normal Retirement Benefit, Early
Termination Benefit, or Disability Benefit When a Change in Control Occurs. If a
Change in Control occurs while the Executive is receiving the Normal Retirement
benefit under section 2.1, the Bank shall pay the remaining Normal Retirement
benefit to the Executive in a single lump sum on the day of the Change in
Control. If a Change in Control occurs after Separation from Service but while
the Executive is receiving or is entitled to receive the Early Termination
benefit under section 2.2 or the Disability benefit under section 2.3, the Bank
shall pay the remaining Early Termination benefit or Disability benefit, as
applicable, to the Executive in a single lump sum three (3) days after the later
of (x) the effective date of the Change in Control or (y) if the Executive is a
“specified employee” (as defined in Section 409A), the last day of the seventh
month after the month in which the Executive’s Separation from Service occurs.
The lump-sum payment due to the Executive as a result of a Change in Control
shall be an amount equal to the amount of benefit (determined in accordance with
sections 2.1.1, 2.2.1, and 2.3.1 respectively) corresponding to the particular
benefit when the Change in Control occurs.


5

--------------------------------------------------------------------------------

2.6         Annual Benefit Statement. Within one hundred twenty (120) days after
the end of each Plan Year, the Plan Administrator shall provide or cause to be
provided to the Executive an annual benefit statement showing benefits payable
or potentially payable to the Executive under this Agreement. Each annual
benefit statement shall supersede the previous year’s annual benefit statement.
If there is a contradiction between this Agreement and the annual benefit
statement concerning the amount of a particular benefit payable or potentially
payable to the Executive under sections 2.2, 2.3, or 2.4 hereof, the amount of
the benefit determined under this Agreement shall control.


2.7         Compliance with Section 409A. The Agreement is intended to comply
with Section 409A. Notwithstanding anything to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with this
intention. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A, then the parties agree that this
Agreement shall be amended so as to avoid the imposition of additional tax
pursuant to Section 409A, while maintaining to the maximum extent practicable
the original intent of the applicable provision without requiring the Bank or
the Company to incur any additional compensation expense as a result of the
reformed provision.  Each payment pursuant to this Plan is a separate “payment”
for purposes of Treasury Regulation § 1.409A-2(b)(2)(i).  Notwithstanding
anything above, in no event will the Bank or the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive by
Section 409A or any damages for failing to comply with Section 409A.


2.8         One Benefit Only. Despite anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which shall be determined by the first event to occur that is
dealt with by this Agreement. Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.


ARTICLE 3 DEATH BENEFITS


3.1          Death Before Separation from Service. If the Executive dies before
Separation from Service, at the Executive’s death the Bank shall pay to the
Executive’s Beneficiary the benefit described in this section 3.1 instead of any
other benefit under this Agreement.


3.1.1      Amount of benefit. The benefit under this section 3.1 is the Vested
Account Balance on the date the Executive’s death.


3.1.2      Payment of benefit. Within twenty-one (21) days immediately following
the date of the Executive’s death, the Bank shall pay the benefit under this
section 3.1 to the Executive’s Beneficiary in a single lump sum.


6

--------------------------------------------------------------------------------

3.2         Death after Separation from Service. If the Executive dies after
Separation from Service, if Separation from Service was not a Termination with
Cause, and if at death the Executive was receiving the benefit under section 2.1
or was receiving or was entitled at Normal Retirement Age to receive the benefit
under sections 2.2 or 2.3, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the Account Balance remaining at
the Executive’s death, unless the Change-in-Control benefit shall have been paid
to the Executive under section 2.4 or unless a Change-in-Control payout shall
have occurred under section 2.5. No benefit shall be paid under this Article 3
after the Change-in-Control benefit is paid under section 2.4 or after a
Change-in-Control payout occurs under section 2.5. If a benefit is payable to
the Executive’s Beneficiary, the benefit shall be paid in a single lump sum
ninety (90) days after the Executive’s death. However, no benefits under this
Agreement shall be paid or payable to the Executive or the Executive’s
Beneficiary if this Agreement is terminated under Article 5.


ARTICLE 4 BENEFICIARIES


4.1         Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement after the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.


4.2         Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.


4.3         Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.


4.4         No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made to the personal
representative of the Executive’s estate.


4.5         Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.


ARTICLE 5 GENERAL LIMITATIONS


5.1         Termination with Cause. Despite any contrary provision of this
Agreement, the Bank will not pay any benefit under this Agreement and this
Agreement will immediately terminate if Executive’s Separation from Service is a
Termination with Cause.


7

--------------------------------------------------------------------------------

5.2         Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.


5.3         Default. Despite any contrary provision of this Agreement, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.


5.4         FDIC Open-Bank Assistance. All obligations under this Agreement
shall terminate, except to the extent determined that continuation of the
contract is necessary for the continued operation of the Bank, if the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in section 13(c) of the
Federal Deposit Insurance Act.  12 U.S.C. 1823(c).  Any rights of the parties
that have already vested shall not be affected by such action, however.


ARTICLE 6
CLAIMS AND REVIEW PROCEDURES


6.1         Claims Procedure for Other than Disability Benefits. Other than with
respect to a claim for Disability benefits under sections 2.3 or 2.5 hereunder,
the Bank will notify any person or entity that makes a claim for benefits under
this Agreement (the “Claimant”) in writing, within ninety (90) days after
receiving Claimant’s written application for benefits, of his or her eligibility
or noneligibility for benefits under the Agreement. If the Plan Administrator
determines that the Claimant is not eligible for benefits or full benefits, the
notice will state (w) the specific reasons for denial, (x) a specific reference
to the provisions of the Agreement on which the denial is based, (y) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, and (z) an
explanation of the Agreement’s claims review procedure and other appropriate
information concerning steps to be taken if the Claimant wishes to have the
claim reviewed.


6.1.1      Extension. If the Plan Administrator determines that there are
special circumstances requiring additional time to make a decision, the Bank
will notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
ninety (90) days.


6.2         Claims Procedure for Disability Benefits. With respect to a claim
for Disability benefits under sections 2.3 or 2.5 hereunder, the Bank will
notify the Claimant in writing (in a culturally and linguistically appropriate
manner), within forty-five (45) days after receiving Claimant’s written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Agreement. If the Plan Administrator determines that the
Claimant is not eligible for partial or full benefits, the notice will state (s)
the specific reasons for denial, (t) a specific reference to the provisions of
the Agreement on which the denial is based, (u) a description of any additional
information or material necessary for the Claimant to perfect his or her claim,
and a description of why it is needed, (v) an explanation of the Agreement’s
claims review procedure and other appropriate information concerning steps to be
taken if the Claimant wishes to have the claim reviewed, (w) a discussion of the
decision including an explanation of the Plan Administrator’s basis for
disagreeing with or not following: (1) the views presented by the Claimant of
health care professionals treating the Claimant and vocational professionals who
evaluated the Claimant; (2) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan Administrator in connection with a
Claimant's denial of benefits, without regard to whether the advice was relied
upon in making the benefit determination; and (3) a disability determination
regarding the Claimant made by the Social Security Administration, (x) if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the clinical or
scientific judgment for the denial or a statement that such an explanation will
be provided free of charge upon request, (y) the specific internal rules,
guidelines, protocols, standards or other similar criteria of the relied upon in
making the adverse determination or, alternatively, a statement that such rules,
guidelines, protocols, standards or other similar criteria do not exist; and (z)
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for Disability benefits.


8

--------------------------------------------------------------------------------

6.2.1      Extension. If the Plan Administrator determines that there are
matters beyond the Plan Administrator’s control requiring an extension of time
to make a decision, the Bank will notify the Claimant, before the end of the
initial forty-five (45)-day period, of the circumstances requiring the extension
of time and the date by which a decision is expected to be made, and may extend
the time for up to an additional thirty (30) days. If, before the end of the
first thirty (30)-day extension period, the Plan Administrator determines that
there are still matters beyond the Plan Administrator’s control requiring an
additional extension of time to make a decision, the Bank will notify the
Claimant, before the end of the first thirty (30)-day extension period, of the
circumstances requiring the extension of time and the date by which a decision
is expected to be made, and may extend the time for up to an additional thirty
(30) days. If the Plan Administrator extends the time to make a decision under
this section 6.2.1, the notice of extension will specifically explain to the
Claimant, (a) the standards on which entitlement to a benefit is based, (b) the
unresolved issues that prevent a decision on the claim, and (c) the additional
information needed to resolve those issues. The Claimant will then be given at
least forty-five (45) days within which to provide the specified information.


6.3         Review Procedure. If the Claimant is determined by the Plan
Administrator not to be eligible for benefits, or if the Claimant believes that
he or she is entitled to greater or different benefits, the Claimant will have
the opportunity to have his or her claim reviewed by the Bank by filing a
petition for review with the Bank within sixty (60) days after receipt of the
notice issued by the Bank. The Claimant’s petition must state the specific
reasons the Claimant believes entitle him or her to benefits or to greater or
different benefits.  Within sixty (60) days after receipt by the Bank of the
petition (forty-five (45) days for claims for Disability benefits), the Plan
Administrator will give the Claimant (and counsel, if any) an opportunity to (x)
present his or her position verbally or in writing, (y) review the pertinent
documents relevant to the Claimant’s claim for benefits, and (z) have the claim
reviewed, taking into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, whether or not such
information was submitted or considered in the initial benefit determination. In
addition, with respect to claims for Disability benefits, before the Plan
Administrator can issue a full or partial denial of benefits on review, the Plan
Administrator will provide the Claimant (and counsel, if any), as soon as
possible and sufficiently in advance of the end of the forty-five (45)-day
review period, with (a) any new or additional evidence considered, relied upon,
or generated by the Plan Administrator or other person making the benefit
determination in connection with the claim, and (b) its rationale for the
denial. The Plan Administrator will notify the Claimant of the Plan
Administrator’s decision in writing within the sixty (60)-day period (forty-five
(45)-day period for Disability benefit claims), stating specifically the basis
of its decision, written in a manner to be understood by the Claimant, and the
specific provisions of the Agreement on which the decision is based.  If,
because of special circumstances (such as the need for a hearing), the sixty
(60)-day period (forty-five (45)-day period for Disability benefit claims) is
not sufficient, the decision may be deferred for up to another sixty (60) days
of forty-five (45) days (as applicable) at the election of the Plan
Administrator, but notice of this deferral will be given to the Claimant.


9

--------------------------------------------------------------------------------

6.4         Denial of Claims. The decision of the Plan Administrator made under
this Article will be final, subject only to the Executive’s rights to file a
lawsuit under ERISA. Failure of the Executive to follow the Claims and Review
Procedures of this Article, including meeting the deadlines set forth in those
procedures, will result in a complete waiver by the Executive of the claim and
forfeiture of the right to bring a lawsuit to enforce the claim under ERISA or
state law.


ARTICLE 7
ADMINISTRATION OF AGREEMENT


7.1         Plan Administrator Duties. This Agreement shall be administered by a
Plan Administrator consisting of the Board of Directors of the Bank, or such
committee or person as the Board of Directors of the Bank shall appoint. The
Executive may not be a member of the Plan Administrator. The Plan Administrator
shall have the discretion and authority to (x) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Agreement and (y) decide or resolve any and all questions that may arise,
including interpretations of this Agreement.


7.2         Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.


7.3         Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the interest
rate and calculation method employed in the determination of the Account
Balance.


7.4          Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


7.5          Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.


ARTICLE 8 MISCELLANEOUS


8.1         Amendments and Termination. This Agreement may be amended solely by
a written agreement signed by the Bank and the Executive. This Agreement may be
terminated by the Bank without the Executive’s consent as described below.
Unless Article 5 provides that the Executive is not entitled to payment, the
Bank must pay the Account Balance in a single lump sum to the Executive if the
Bank terminates this Agreement but only if the termination and payment are
carried out consistent with the terms of the Section 409A plan-termination
exception to the prohibition against accelerated payment. Consistent with
Section 409A, the lump-sum termination payment will be made to the Executive on
the first day of the thirteenth month after the month in which the Bank
terminates this Agreement.


8.2         Binding Effect. This Agreement shall bind the Executive and the Bank
and their beneficiaries, survivors, executors, successors, administrators, and
transferees.


10

--------------------------------------------------------------------------------

8.3         No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank nor does it interfere with the Bank’s right to discharge
the Executive. It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.


8.4         Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.


8.5         Successors; Binding Agreement. By an assumption agreement in form
and substance satisfactory to the Executive, the Bank shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the Bank’s business or assets to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Bank would be required to perform this Agreement had no
succession occurred.


8.6         Tax Withholding. The Bank shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.


8.7         Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of North Carolina, except to the extent
preempted by the laws of the United States of America.


8.8         Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay benefits.
The rights to benefits are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and beneficiary have no preferred or secured claim.


8.9         Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth.


8.10       Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
invalid, and to the full extent consistent with law each such other provision
shall continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision not held invalid, and to the full extent consistent with law the
remainder of such provision, together with all other provisions of this
Agreement, shall continue in full force and effect.


8.11       Headings. Headings are included herein solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.


8.12       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank or to the
Company, notice shall be given to the Company’s board of directors, 901 East
Main Street, Lincolnton, NC 28092, or to such other or additional person or
persons as the Bank or the Company shall have designated to the Executive in
writing. If to the Executive, notice shall be given to the Executive at the
Executive’s address appearing on the Bank’s records, or to such other or
additional person or persons as the Executive shall have designated to the Bank
in writing.


11

--------------------------------------------------------------------------------

8.13       Payment of Legal Fees. The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny the Executive the benefits intended under this Agreement. In
these circumstances, the purpose of this Agreement would be frustrated. The Bank
desires that the Executive not be required to incur significant expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. The Bank desires that the Executive not be forced to negotiate
settlement of rights under this Agreement under threat of incurring expenses.
Accordingly, if after a Change in Control it reasonably appears to Executive
that (x) the Bank has failed to comply with any of its obligations under this
Agreement, or (y) the Bank or any other person has taken any action to declare
this Agreement void or unenforceable, or instituted any litigation or other
legal action designed to deny, diminish, or recover from the Executive the
benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the Bank’s expense as provided in this section 8.13 up to
two hundred thousand dollars ($200,000) (the “Cap”), to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against the Bank or any director, officer, stockholder or other person
affiliated with the Bank, in any jurisdiction.  The fees and expenses of counsel
selected from time to time by Executive as provided in this section shall be
paid or reimbursed to Executive by the Bank up to the amount of the Cap on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
whether suit be brought or not and regardless of whether incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the
Executive’s legal fees provided by this section 8.13 operates separately from
and in addition to any legal fee reimbursement obligation the Bank may have with
the Executive under a severance or employment or other agreement by and between
the Executive and the Bank. Despite any contrary provision within this Agreement
however, the Bank shall not be required to pay or reimburse the Executive’s
legal expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].


[Signature Page Follows]


12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this 2018 Supplemental Executive Retirement Plan Agreement as of the
date first written above.


EXECUTIVE:
 
BANK:
         
/s/ Edwin E. Laws
 
/s/ Jerry L. Ocheltree
 
By:
Edwin E. Laws
 
By:
Jerry L. Ocheltree
 
Title:
Chief Financial Officer
 
Title:
President and CEO
 



13

--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION
2018 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


I designate the following as beneficiary of any death benefits under this 2018
Supplemental Executive Retirement Plan Agreement:


Primary:
     



Contingent:
     




  Note:
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.



I understand that I may change these beneficiary designations by filing a new
written designation with the Bank.  I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.



 
Signature:
   




 
Date:
 
, 20
   




 
Accepted by the Bank this
 
day of
 
, 20
   




 
By:
             
Title:
   



14

--------------------------------------------------------------------------------

APPENDIX A


2018 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
NORMAL RETIREMENT AGE PAYMENT OF BENEFIT
ELECTION FORM


Pursuant to the 2018 Supplemental Executive Retirement Plan Agreement by and
between Carolina Trust Bank (the “Bank”), a North Carolina banking corporation
and wholly owned subsidiary of Carolina Trust Bancshares, Inc. (the “Company”),
and Edwin E. Laws, Chief Financial Officer of the Bank (the “Executive”),
effective as of September 1, 2018 (the “Agreement”), the Executive hereby elects
the following time and form of payment for his Normal Retirement benefit under
Section 2.1 of the Agreement:




☐
In a single lump sum; or





☑
In   3  (up to 15) equal annual installments




 
Signature:
 /s/ Edwin E. Laws
 




 
Date:
 August 31, 2018
 



Accepted by the Bank this 31st day of August, 2018



 
By:
 /s/ Jerry L. Ocheltree
 




 
Title:
 President and CEO
 





15

--------------------------------------------------------------------------------